Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered May 4, 1992, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree.
Defendant’s only contention on this appeal is that the $500 fine and concurrent sentences of one year in jail are harsh and excessive. Defendant pleaded guilty knowing that he *646would receive the sentences ultimately imposed, which are less than the harshest possible. Under these circumstances, and in light of defendant’s criminal record, we find no reason to disturb the sentences imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Mercure, Crew III and Mahoney, JJ., concur. Ordered that the judgment is affirmed.